NO








NO. 12-09-00252-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
JOHN M. STAFFORD,                                     '     APPEAL
FROM THE 4TH
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
H & T EXPLORATION,
APPELLEE                                                        '     RUSK COUNTY,
TEXAS


MEMORANDUM
OPINION
PER CURIAM
This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P. 42.3.  
On
August 27, 2009, this court notified Appellant that the filing fee was due to
have been paid on or before August 21, 2009.  See Tex. R. App. P. 5.  The notice further
provided that unless the filing fee was paid on or before September 8, 2009,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  However, Appellant did not pay the filing fee.  
On
October 30, 2009, this court requested that Appellant remit the filing fee on
or before November 9, 2009.  The date for remitting the filing fee has passed,
and Appellant has not complied with the court=s
request.  Because Appellant has failed, after notice, to comply with
rule 5, the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
 
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)